DETAILED ACTION

Status of the Application

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claims 2, 4-6, 12, 17 and 21-22 have been cancelled.
3.  Claims 1, 3, 7-11, 13-16, 18-20 and 23-24 from claim set filed 10/14/21 are allowed.


Reasons for Allowance

In terms of prior art, Notani discloses routing an item inquiry to a particular database.  Gupta on the other hand, discloses using the “Strangler Pattern” which provides techniques for incrementally migrating a legacy system by gradually replacing specific pieces of functionality with new applications and services.  As features from the legacy system are replaced, the new system eventually replaces all of the old system’s features, thereby “strangling” the old system and allowing it to be decommissioned.  However, the limitations on determining the supply chain that could process a demand signal based on item SKU being listed in an SKU database, one supply chain management system processing the demand signal on a per unit basis, the other supply chain management system processing the demand signal on a  per bundle basis and in response to the determining step, blocking or routing the demand signal in combination with the other 

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687